

Exhibit 10.14

TAX RECEIVABLE AGREEMENT (EXCHANGES)
among
NORCRAFT COMPANIES, INC.
and
EACH MEMBER OF
NORCRAFT COMPANIES LLC LISTED ON ANNEX A
Dated as of November 13, 2013
 
 
 
 
TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I DEFINITIONS
 
Section 1.1
Definitions
3
Section 1.2
Terms Generally
10
 
 
 
ARTICLE II DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
 
Section 2.1
Tax Benefit Schedule
11
Section 2.2
Procedure, Amendments
11
Section 2.3
Consistency with Tax Returns
12
 
 
 
ARTICLE III TAX BENEFIT PAYMENTS
 
Section 3.1
Payments
12
Section 3.2
No Duplicative Payments
13
 
 
 
ARTICLE IV TERMINATION
 
Section 4.1
Early Termination, Change in Control and Breach of Agreement
13
Section 4.2
Early Termination Notice
14
Section 4.3
Payment upon Early Termination
14
 
 
 
ARTICLE V SUBORDINATION AND LATE PAYMENTS
 
Section 5.1
Subordination
15
Section 5.2
Late Payments by Corporate Taxpayer
15
 
 
 
ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION
 
Section 6.1
Participation in Corporate Taxpayer’s and Holdings LLC’s Tax Matters
15
Section 6.2
Consistency
15
Section 6.3
Cooperation
16
 
 
 
ARTICLE VII MISCELLANEOUS
 
Section 7.1
Notices
16
Section 7.2
Counterparts
16
Section 7.3
Entire Agreement; Third Party Beneficiaries
17
Section 7.4
Severability
17
Section 7.5
Successors; Assignment; Amendments; Waivers
17
Section 7.6
[Intentionally Omitted]
17
Section 7.7
Governing Law; Jurisdiction; Waiver of Jury Trial
17
Section 7.8
Reconciliation
17
Section 7.9
Withholding
18
Section 7.10
Admission of Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets
18




--------------------------------------------------------------------------------



Section 7.11
Confidentiality
19
Section 7.12
Change in Law
19
Section 7.13
Independent Nature of LLC Unit Holders’ Rights and Obligations
20
 
 
 
Exhibit A
Joinder
21
Annex A
List of LLC Unit Holders and Shareholders under any Tax Receivable Agreement
(and Percentage Interests)
21




-2-



--------------------------------------------------------------------------------



TAX RECEIVABLE AGREEMENT (EXCHANGES)
This TAX RECEIVABLE AGREEMENT (EXCHANGES) (“Agreement”), dated as of November
13, 2013 and effective upon the consummation of the Reorganization Transactions
and prior to the IPO Closing (as those terms are defined in the Reorganization
Agreement (as defined herein)), is hereby entered into by and among Norcraft
Companies, Inc., a Delaware corporation (“Corporate Taxpayer”), each LLC Unit
Holder (as defined below), and each of the successors and assigns thereto.
RECITALS
WHEREAS, in connection with the initial public offering of Common Stock (as
defined below) of Corporate Taxpayer (the “IPO”), Corporate Taxpayer, Norcraft
Holdings, L.P., a Delaware limited partnership (“Holdings LP”), and Norcraft
Companies, LLC, a Delaware limited liability company (“Holdings LLC”) will,
pursuant to the Reorganization Agreement, enter into a series of transactions to
reorganize their respective capital structures (the “Reorganization”);
WHEREAS, the limited liability company interests in Holdings LLC are and will be
classified as limited liability company units (“LLC Units”);
WHEREAS, each holder of LLC Units (other than, for clarity, Corporate Taxpayer
and its Subsidiaries) listed on Annex A (each an “LLC Unit Holder”) may exchange
its LLC Units for (A) common stock (the “Common Stock”) of Corporate Taxpayer
(or, at the option of Corporate Taxpayer, for cash), subject to the provisions
of the Exchange Agreement, dated as of the date hereof, among Corporate Taxpayer
and each LLC Unit Holder and the LLC Agreement and (B) the amounts payable
pursuant to and subject to the terms of this Agreement in respect of such
exchange;
WHEREAS, Holdings LLC is expected to have in effect an election under Section
754 of the Internal Revenue Code of 1986, as amended (the “Code”), for the
current taxable year and future taxable years in which Corporate Taxpayer may
acquire interests in Holdings LLC in exchange for Common Stock (or, at the
option of Corporate Taxpayer, for cash);
WHEREAS, the income, gain, loss, deduction and other Tax (as defined below)
items of Corporate Taxpayer may be affected by (i) the NOLs (as defined below),
(ii) the Basis Adjustments (as defined below) and (iii) the Imputed Interest (as
defined below);
WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the NOLs, the Basis Adjustments and the Imputed
Interest on the liability for Taxes of Corporate Taxpayer and its wholly-owned
Subsidiaries (as defined below);
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


ARTICLE I
DEFINITIONS
Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings.
“Advisory Firm” means any accounting firm or any law firm that, in either case,
is nationally recognized as being expert in tax matters.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
“Agreed Rate” means LIBOR.

-3-



--------------------------------------------------------------------------------



“Agreement” has the meaning set forth in the Preamble of this Agreement.
“Amended Schedule” has the meaning set forth in Section 2.2(b) of this
Agreement.
“Applicable LLC Unit Holder” means any present or former LLC Unit Holder to whom
any portion of a Tax Benefit Payment for a taxable year is Attributable
hereunder.
“Attributable”: The portion of any Tax Benefit Payment for a taxable year that
is “Attributable” to any present or former LLC Unit Holder (other than, for
clarity, Corporate Taxpayer and its Subsidiaries) or Shareholder under any Tax
Receivable Agreement (each LLC Unit Holder and Shareholder, a “TRA Holder”) for
a taxable year shall be equal to the product of (i) the TRA Holder’s
Hypothetical Tax Benefit Percentage (as defined below) for such taxable year
multiplied by (ii) the Tax Benefit Payment made (or to be made) by Corporate
Taxpayer with respect to such taxable year. A TRA Holder’s “Hypothetical Tax
Benefit Percentage” for a taxable year shall be equal to a fraction, the
numerator of which equals the TRA Holder’s Hypothetical Unpaid Tax Benefit
Amount and the denominator of which equals the sum of the Hypothetical Unpaid
Tax Benefit Amounts for all TRA Holders, in each case determined immediately
prior to payment of the relevant Tax Benefit Payment. A TRA Holder’s
“Hypothetical Unpaid Tax Benefit Amount” equals the excess, if any, of the TRA
Holder’s Hypothetical Tax Benefit Amount over the portions of Tax Benefit
Payments (excluding any Interest Amount) previously paid to the TRA Holder. A
TRA Holder’s “Hypothetical Tax Benefit Amount” equals the amount calculated for
such TRA Holder in clause (X), (Y) or (Z) below, as applicable, in each case
calculated assuming Corporate Taxpayer and its Subsidiaries realize or have
realized in each taxable year (or portion thereof) sufficient income to realize
all potential tax savings as a result of the tax attributes and benefits that
are the subject of the Tax Receivable Agreements: (X) in the case of a
Hypothetical Tax Benefit Amount being calculated for an LLC Unit Holder, 85% of
the Cumulative Net Realized Tax Benefit that would have been realized assuming
(a) no NOLs were ever used, (b) there have never been Exchanges by Persons other
than such LLC Unit Holder, (c) there were no Basis Adjustments as a result of
the Original Acquisition, and (d) for the avoidance of doubt, no payments were
made under any Tax Receivable Agreement to any Person other than such LLC Unit
Holder; (Y) in the case of a Hypothetical Tax Benefit Amount being calculated
for a Shareholder of SKM Norcraft Corp., (i) such Shareholder’s percentage
ownership of SKM Norcraft Corp. immediately prior to the Reorganization (as set
forth on Annex A hereto), multiplied by (ii) 85% of the Cumulative Net Realized
Tax Benefit that would have been realized assuming (a) no Trimaran Cabinet NOLs
were ever used, (b) there have never been Exchanges by any LLC Unit Holder, (c)
there were no Trimaran Cabinet Basis Adjustments as a result of the Original
Acquisition, and (d) for the avoidance of doubt, no payments were made under any
Tax Receivable Agreement to any Person other than Shareholders of SKM Norcraft;
and (Z) in the case of a Hypothetical Tax Benefit Amount being calculated for a
Shareholder of Trimaran Cabinet Corp., (i) such Shareholder’s percentage
ownership of Trimaran Cabinet Corp. immediately prior to the Reorganization (as
set forth on Annex A hereto), multiplied by (ii) 85% of the Cumulative Net
Realized Tax Benefit that would have been realized assuming (a) no SKM Norcraft
NOLs were ever used, (b) there have never been Exchanges by any LLC Unit Holder,
(c) there were no SKM Norcraft Basis Adjustments as a result of the Original
Acquisition, and (d) for the avoidance of doubt, no payments were made under any
Tax Receivable Agreement to any Person other than Shareholders of Trimaran
Cabinet Corp. Corporate Taxpayer may interpret this definition so as to
effectuate the intention of the parties to the Tax Receivable Agreements that
aggregate Tax Benefit Payments be shared among such parties in proportion to the
tax savings Corporate Taxpayer and its wholly-owned Subsidiaries would have
realized after the date hereof (assuming Corporate Taxpayer and its Subsidiaries
realize sufficient income to realize all potential tax savings as a result of
the tax attributes that are the subject of the Tax Receivable Agreements)
attributable to, relating to, or arising from (A) the case of an LLC Unit
Holder, Exchanges by such LLC Unit Holder and payments of portions of Tax
Benefit Payments to such LLC Unit Holder, and (B) in the case of a Shareholder
under a Tax Receivable Agreement, such Shareholder’s proportionate share
(consistent with the percentage ownership of SKM Norcraft Corp,. and Trimaran
Cabinet Corp. set forth on Annex A) of NOLs and Basis Adjustments of SKM
Norcraft Corp. or Trimaran Cabinet Corp. and payments of portions of Tax Benefit
Payments to Shareholders of SKM Norcraft Corp. or Trimaran Cabinet Corp., as
applicable. If a TRA Holder assigns its rights under the TRA to another Person,
such Person shall be treated as if such Person were the original TRA Holder for
purposes of the calculations in this definition.
“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset
under Sections 732, 743(b), 755 and 1012 of the Code and the Treasury
Regulations promulgated thereunder and, in each case, comparable

-4-



--------------------------------------------------------------------------------



sections of state and local tax laws, as a result of (i) the Original
Acquisition (but only to the extent of any such remaining adjustments as of the
date following the date hereof), (ii) an Exchange, and (iii) the payments made
pursuant to any of the Tax Receivable Agreements. For the avoidance of doubt,
the amount of any Basis Adjustment resulting from an Exchange of one or more LLC
Units shall be determined without regard to any Pre-Exchange Transfers of such
LLC Units and as if any such Pre-Exchange Transfers had not occurred.
A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.
“Board” means the Board of Directors of Corporate Taxpayer.
“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.
A “Change in Control” shall be deemed to have occurred if or upon:
(i) the stockholders of the Corporate Taxpayer approve the sale, lease or
transfer, in one or a series of related transactions, of all or substantially
all of Corporate Taxpayer’s assets (determined on a consolidated basis) to any
person or group (as such term is used in Section 13(d)(3) of the Exchange Act)
other than to any Subsidiary of Corporate Taxpayer; provided, that, for clarity
and notwithstanding anything to the contrary, neither the approval of nor
consummation of a transaction treated for U.S. federal income tax purposes as a
liquidation into Corporate Taxpayer of its wholly-owned Subsidiaries or merger
of such entities into one another or Corporate Taxpayer will constitute a
“Change in Control”;
(ii) the stockholders of Corporate Taxpayer approve a merger or consolidation of
Corporate Taxpayer with any other person, other than a merger or consolidation
which would result in the Voting Securities of Corporate Taxpayer outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 50.1% of the total voting power represented by the Voting
Securities of Corporate Taxpayer or such surviving entity outstanding
immediately after such merger or consolidation;
(iii) the stockholders of Corporate Taxpayer approve the adoption of a plan the
consummation of which would result in the liquidation or dissolution of
Corporate Taxpayer;
(iv) the acquisition, directly or indirectly, by any person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) (other than (a) a trustee
or other fiduciary holding securities under an employee benefit plan of
Corporate Taxpayer; (b) a corporation or other entity owned, directly or
indirectly, by the stockholders of Corporate Taxpayer in substantially the same
proportions as their ownership of stock of Corporate Taxpayer; (c) SKM Equity
Fund III, L.P. and its Affiliates ((a) through (c) collectively are referred to
herein as “Exempt Persons”)) of beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of more than 50.01% of the aggregate voting power of the
Voting Securities of Corporate Taxpayer;
(v) during any 12 month period, individuals who at the beginning of such period
composed the Board (together with any new directors whose election by such Board
or whose nomination for election by the stockholders of Corporate Taxpayer was
approved by a vote of 66 2/3% of the directors of Corporate Taxpayer then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board then in office; or
(vi) any sale or exchange of the equity securities in SKM Norcraft Corp. or
Trimaran Cabinet Corp. (other than a transaction treated for U.S. federal income
tax purposes as a liquidation into Corporate Taxpayer of such entities or merger
of such entities into one another or Corporate Taxpayer) that would cause either
entity to either

-5-



--------------------------------------------------------------------------------



(A) no longer be part of an “affiliated group” within the meaning of Code
Section 1504 with Corporate Taxpayer that files a consolidated income Tax Return
with Corporate Taxpayer for U.S. federal income tax purposes (and that also
joins with Corporate Taxpayer in filing any combined or unitary Tax Returns
allowable under applicable state or local law) or (B) no longer be directly or
indirectly wholly owned by Corporate Taxpayer.
“Code” has the meaning set forth in the Recitals of this Agreement.
“Common Stock” has the meaning set forth in the Recitals of this Agreement.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.
“Corporate Taxpayer” has the meaning set forth in the Preamble of this
Agreement.
“Corporate Taxpayer Return” means the federal and/or state and/or local Tax
Return, as applicable, of Corporate Taxpayer (or any Tax Return filed for a
consolidated, affiliated, combined or unitary group of which Corporate Taxpayer
is a member) filed with respect to Taxes of any taxable year.
“Cumulative Net Realized Tax Benefit” for a taxable year means the cumulative
amount of Realized Tax Benefits for all taxable years or portions thereof
beginning after the date hereof of (i) Corporate Taxpayer and (ii) its
wholly-owned Subsidiaries, up to and including such taxable year, net of the
cumulative amount of Realized Tax Detriments for the same period. The Realized
Tax Benefit and Realized Tax Detriment for each taxable year or portion thereof
shall be determined based on the most recent Tax Benefit Schedule or Amended
Schedule (and the most recent schedules or amended schedules described in the
Other Tax Receivable Agreements), if any, in existence at the time of such
determination. If a Cumulative Net Realized Tax Benefit is being calculated with
respect to a portion of a taxable year (e.g., if a relevant taxable year does
not close on the date hereof), then calculations of the Cumulative Net Realized
Tax Benefit (including determinations relating to NOLs, Basis Adjustments and
Imputed Interest to the extent applicable) shall be made as if there were an
interim closing of the books of the relevant entity and its Subsidiaries and the
taxable year had closed on the relevant date (e.g., the date hereof if a
relevant taxable year does not close on the date hereof).
“Default Rate” means LIBOR plus 200 basis points.
“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state and local tax law, as applicable, or
any other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax.
“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.
“Early Termination Effective Date” has the meaning set forth in Section 4.2 of
this Agreement.
“Early Termination Notice” has the meaning set forth in Section 4.2 of this
Agreement.
“Early Termination Schedule” has the meaning set forth in Section 4.2 of this
Agreement.
“Early Termination Payment” has the meaning set forth in Section 4.3(b) of this
Agreement.
“Early Termination Rate” means 8% per annum.
“Exchange” means an acquisition or purchase of LLC Units by Corporate Taxpayer
from a person who is party to this Agreement (including a permitted assignee
under Section 7.5 who is a party by reason of a joinder), including by way of an
exchange of Corporate Taxpayer shares for LLC Units (or, at the election of
Corporate Taxpayer, for cash), in each case occurring on or after the date of
this Agreement. Any reference in this Agreement to Units “Exchanged” is intended
to denote Units that are the subject of an Exchange.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

-6-



--------------------------------------------------------------------------------



“Exchange Date” means the date of any Exchange.
“Expert” has the meaning set forth in Section 7.8 of this Agreement.
“Holdings LP” has the meaning set forth in the Recitals of this Agreement.
“Holdings LLC” has the meaning set forth in the Recitals of this Agreement.
“Hypothetical Tax Liability” means, with respect to any taxable year or portion
thereof, the liability for Taxes for such taxable year or portion thereof of (i)
Corporate Taxpayer and (ii) its wholly-owned Subsidiaries (which, for clarity,
does not include Holdings LLC), in each case using the same methods, elections,
conventions and similar practices used on the relevant Corporate Taxpayer Return
but (i) using the Non-Stepped Up Tax Basis (as defined in each of the Tax
Receivable Agreements), (ii) without taking into account the use of NOLs, if
any, and (iii) excluding any deduction attributable to Imputed Interest for the
taxable year. For the avoidance of doubt, the Hypothetical Tax Liability shall
be determined without taking into account the carryover or carryback of any Tax
item (or portions thereof) that is attributable to any of the items described in
the previous sentence. If a Hypothetical Tax Liability is being calculated with
respect to a portion of a taxable year (e.g., if a relevant taxable year does
not close on the date hereof), then calculations of the Hypothetical Tax
Liability (including determinations relating to NOLs, Basis Adjustments and
Imputed Interest to the extent applicable) shall be made as if there were an
interim closing of the books of the relevant entity and its Subsidiaries and the
taxable year had closed on the relevant date (e.g., the date hereof if a
relevant taxable year does not close on the date hereof).
“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state and local
tax law with respect to Corporate Taxpayer’s payment obligations under the Tax
Receivable Agreements.
“Initial Debt Documents” has the meaning set forth in Section 4.1(b) of this
Agreement.
“Interest Amount” has the meaning set forth in Section 3.1(b) of this Agreement.
“IPO” has the meaning set forth in the Recitals of this Agreement.
“IRS” means the Internal Revenue Service.
“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Reuters Screen page “LIBOR01” (or if such screen shall cease to
be publicly available, as reported by any other publicly available source of
such market rate) for London interbank offered rates for U.S. dollar deposits
for such period.
“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Holdings LLC, dated on or about the date hereof, as such agreement
may be amended, restated, supplemented and/or otherwise modified from time to
time.
“LLC Unit Holder” has the meaning set forth in the Recitals of this Agreement.
“LLC Unit Holder Representative” has the meaning set forth in Section 2.2(a) of
this Agreement.
“LLC Units” has the meaning set forth in the Recitals of this Agreement.
“Market Value” shall mean the closing price per share of the Common Stock on the
applicable determination date on the national securities exchange or interdealer
quotation system on which such Common Stock are then traded or listed, as
reported by the Wall Street Journal (or other mutually acceptable electronic or
print publication); provided, that if the closing price is not reported by the
Wall Street Journal (or such other mutually acceptable electronic or print
publication) for the applicable determination date, then the “Market Value”
shall mean the closing price of the Common Stock on the Business Day immediately
preceding such determination date on the national securities exchange or
interdealer quotation system on which such Common Stock are then traded or
listed, as reported by the Wall Street Journal (or such other mutually
acceptable electronic or print publication) provided further, that if the Common
Stock is not then listed on a national securities exchange or interdealer
quotation system,

-7-



--------------------------------------------------------------------------------



“Market Value” shall mean the fair market value of the Common Stock on the
applicable determination date, as determined by the Board in good faith.
“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.
“NOLs” has the meaning given such term in the Other Tax Receivable Agreements.
“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at any
time, the Tax basis that such asset would have had at such time if no Basis
Adjustments had been made.
“Objection Notice” has the meaning set forth in Section 2.2(a) of this
Agreement.
“Original Acquisition” means the purchase, for federal income tax purposes, by
SKM Norcraft Corp., Trimaran Cabinet Corp., and other parties of interests in
Holdings LP (of which Holdings LLC is intended to be a “continuation” for U.S.
federal income tax purposes) pursuant to the Unit Purchase Agreement dated as of
August 29, 2003 by and between Norcraft Holdings, L.P., Norcraft Companies,
L.P., Goense, Bounds & Limited Partners B, L.P., and the other parties thereto.
“Other Tax Receivable Agreements” means, collectively, the Tax Receivable
Agreement (SKM Norcraft Contribution) and the Tax Receivable Agreement (Trimaran
Cabinet Contribution).
“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
“Pre-Exchange Transfer” means, with respect to an LLC Unit, any transfer
(including upon the death of an LLC Unit Holder) (i) that occurs prior to an
Exchange of such LLC Unit or LLC Units and (ii) to which Section 743(b) of the
Code applies.
“Realized Tax Benefit” means, for a taxable year (or portion thereof), the
excess, if any, of the Hypothetical Tax Liability for such taxable year (or
portion thereof) over the actual liability for Taxes for such taxable year (or
portion thereof) of (i) Corporate Taxpayer and (ii) its wholly-owned
Subsidiaries. If all or a portion of the actual liability for such Taxes for the
taxable year arises as a result of an audit by a Taxing Authority of any taxable
year, such liability shall not be included in determining the Realized Tax
Benefit unless and until there has been a Determination. For clarity, the
calculation of a Realized Tax Benefit shall not take into account any liability
of the Corporate Taxpayer or its Subsidiaries for which the Corporate Taxpayer
or its Subsidiaries has been indemnified or is entitled to an indemnity pursuant
to the Reorganization Agreement. If an “actual liability” for Taxes is being
calculated with respect to a portion of a taxable year (e.g., if a relevant
taxable year does not close on the date hereof), then calculations of such
actual liability (including determinations relating to NOLs, Basis Adjustments
and Imputed Interest to the extent applicable) shall be made as if there were an
interim closing of the books of the relevant entity and its Subsidiaries and the
taxable year had closed on the relevant date (e.g., the date hereof if a
relevant taxable year does not close on the date hereof).
“Realized Tax Detriment” means, for a taxable year (or portion thereof), the
excess, if any, of the actual liability for Taxes for such taxable year (or
portion thereof) of (i) Corporate Taxpayer and (ii) its wholly-owned
Subsidiaries over the Hypothetical Tax Liability for such taxable year (or
portion thereof). If all or a portion of the actual liability for such Taxes for
the taxable year arises as a result of an audit by a Taxing Authority of any
taxable year, such liability shall not be included in determining the Realized
Tax Detriment unless and until there has been a Determination. For clarity, the
calculation of a Realized Tax Detriment shall not take into account any
liability of the Corporate Taxpayer or its Subsidiaries for which the Corporate
Taxpayer or its Subsidiaries has been indemnified or is entitled to an indemnity
pursuant to the Reorganization Agreement. If an “actual liability” for Taxes is
being calculated with respect to a portion of a taxable year (e.g., if a
relevant taxable year does not close on the date hereof), then calculations of
such actual liability (including determinations relating to NOLs, Basis
Adjustments and Imputed Interest to the extent applicable) shall be made as if
there were an interim closing of the books of the relevant entity and its
Subsidiaries and the taxable year had closed on the relevant date (e.g., the
date hereof if a relevant taxable year does not close on the date hereof).

-8-



--------------------------------------------------------------------------------



“Reconciliation Dispute” has the meaning set forth in Section7.8 of this
Agreement.
“Reconciliation Procedures” has the meaning set forth in Section 2.2(a) of this
Agreement.
“Reference Asset” means (x) with respect to any Exchange, an asset that is held
by Holdings LLC, or by any of its direct or indirect subsidiaries treated as a
partnership or disregarded entity for purposes of the applicable Tax, at the
time of such Exchange and (y) with respect to the Original Acquisition, an asset
that at the time of the Original Acquisition was held by and as of the date
hereof is held by Holdings LP or by any of its direct or indirect subsidiaries
treated as a partnership or disregarded entity for purposes of the applicable
Tax. A Reference Asset also includes any asset that is “substituted basis
property” under Section 7701(a)(42) of the Code with respect to a Reference
Asset.
“Reorganization” has the meaning set forth in the Recitals of this Agreement.
“Reorganization Agreement” means that certain Reorganization Agreement dated as
of the date hereof by the parties hereto and certain other parties.
“Schedule” means any of the following: (i) a Tax Benefit Schedule, or (ii) the
Early Termination Schedule, and, in each case, any amendments thereto.
“Senior Obligations” has the meaning set forth in Section 5.1 of this Agreement.
“Shareholder” means any Shareholder as that term is defined in the Tax
Receivable Agreement (SKM Norcraft Contribution) or the Tax Receivable Agreement
(Trimaran Cabinet Contribution).
“SKM Norcraft Basis Adjustments” has the meaning given such term in the Tax
Receivable Agreement (SKM Norcraft Contribution).
“SKM Norcraft NOLs” has the meaning given such term in the Tax Receivable
Agreement (SKM Norcraft Contribution).
“SKM Norcraft Representative” has the meaning given such term in the Tax
Receivable Agreement (SKM Norcraft Contribution).
“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
“Tax Benefit Payment” has the meaning set forth in Section 3.1(b) of this
Agreement.
“Tax Benefit Schedule” has the meaning set forth in Section 2.1(a) of this
Agreement.
“Tax Receivable Agreements” shall mean this Agreement and the Other Tax
Receivable Agreements.
“Tax Receivable Agreement (SKM Norcraft Contribution)” means the Tax Receivable
Agreement (SKM Norcraft Contribution), dated on or about the date hereof, among
Corporate Taxpayer and each Shareholder of SKM Norcraft Corp.
“Tax Receivable Agreement (Trimaran Cabinet Contribution)” means the Tax
Receivable Agreement (Trimaran Cabinet Contribution), dated on or about the date
hereof, among Corporate Taxpayer and each Shareholder of Trimaran Cabinet Corp.
“Tax Return” means any return, declaration, election, report or similar
statement filed or required to be filed with a Taxing Authority with respect to
Taxes (including any attached schedules), including any information return,
claim for refund, declaration of estimated Tax, and amendments of any of the
foregoing.
“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.

-9-



--------------------------------------------------------------------------------



“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.
“Treasury Regulations” means the final, temporary and (to the extent they can be
relied upon) proposed regulations under the Code promulgated from time to time
(including corresponding provisions and succeeding provisions) as in effect for
the relevant taxable period.
“Trimaran Cabinet Basis Adjustments” has the meaning given such term in the Tax
Receivable Agreement (Trimaran Cabinet Contribution).
“Trimaran Cabinet NOLs” has the meaning given such term in the Tax Receivable
Agreement (Trimaran Cabinet Contribution).
“Trimaran Cabinet Representative” has the meaning given such term in the Tax
Receivable Agreement (Trimaran Cabinet Contribution).
“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each taxable year ending on or after such Early
Termination Date, Corporate Taxpayer will have taxable income sufficient to
fully use the deductions arising from the Basis Adjustments and the Imputed
Interest during such taxable year (including, for the avoidance of doubt, Basis
Adjustments and Imputed Interest that would result from post-Early Termination
Date Tax Benefit Payments that would be paid in accordance with the Valuation
Assumptions) in which such deductions would become available, (2) the U.S.
federal income tax rates and state and local income tax rates that will be in
effect for each such taxable year will be those specified for each such taxable
year by the Code and other law as in effect on the Early Termination Date (but
taking into account for the applicable taxable years adjustments to the tax
rates that have been enacted as of the Early Termination Date with a delayed
effective date), (3) any loss carryovers generated by any Basis Adjustment, the
NOLs or Imputed Interest and available as of the Early Termination Date will be
used by Corporate Taxpayer on a pro rata basis from the Early Termination Date
through the scheduled expiration date of such loss carryovers, (4) any
non-amortizable assets will be disposed of in a taxable sale on the fifteenth
anniversary of the applicable Basis Adjustment for an amount sufficient to fully
use the Basis Adjustments with respect to such assets; provided that, in the
event of a Change in Control which includes a taxable sale of any relevant
asset, such non-amortizable assets shall be deemed disposed of at the time of
the Change in Control date (if earlier than such fifteenth anniversary), (5) if,
on the Early Termination Date, an LLC Unit Holder has LLC Units that have not
been Exchanged, then each such LLC Unit shall be deemed to be Exchanged for the
Market Value of the Common Stock on the Early Termination Date, and such LLC
Unit Holder shall be deemed to receive the amount of cash such LLC Unit Holder
would have been entitled to pursuant to this Agreement had such LLC Units
actually been Exchanged on the Early Termination Date, determined using the
Valuation Assumptions and (6) any payment obligations pursuant to this Agreement
will be satisfied on the date that any Tax Return to which such payment
obligation relates is required to be filed excluding any extensions.
“Voting Securities” shall mean any securities of Corporate Taxpayer which are
entitled to vote generally in matters submitted for a vote of Corporate
Taxpayer’s stockholders or generally in the election of the Board.


Section 1.2.Terms Generally. In this Agreement, unless otherwise specified or
where the context otherwise requires:
(a)    the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;
(b)    words importing any gender shall include other genders;
(c)    words importing the singular only shall include the plural and vice
versa;

-10-



--------------------------------------------------------------------------------



(d)    the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;
(e)    the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;
(f)    references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall be
to Articles, Exhibits, Sections or Schedules of or to this Agreement;
(g)    references to any Person include the successors and permitted assigns of
such Person;
(h)    the use of the words “or,” “either” and “any” shall not be exclusive;
(i)    wherever a conflict exists between this Agreement and any other agreement
among parties hereto, this Agreement shall control but solely to the extent of
such conflict;
(j)    references to “$” or “dollars” means the lawful currency of the United
States of America;
(k)    references to any agreement, contract or schedule, unless otherwise
stated, are to such agreement, contract or schedule as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;
and
(l)    the parties hereto have participated collectively in the negotiation and
drafting of this Agreement; accordingly, in the event an ambiguity or question
of intent or interpretation arises, it is the intention of the parties that this
Agreement shall be construed as if drafted collectively by the parties hereto,
and that no presumption or burden of proof shall arise favoring or disfavoring
any party hereto by virtue of the authorship of any provisions of this
Agreement.


ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
Section 2.1 Tax Benefit Schedule.
(a) Tax Benefit Schedule. Within sixty (60) calendar days after the due date
(taking into account valid extensions) of the U.S. federal income Tax Return of
Corporate Taxpayer for any taxable year in which there is a Realized Tax Benefit
or Realized Tax Detriment, Corporate Taxpayer shall provide to each LLC Unit
Holder who has previously effected an Exchange a schedule showing in reasonable
detail the calculation of the Realized Tax Benefit or Realized Tax Detriment for
such taxable year and the portion of any Tax Benefit Payment that is
Attributable to such LLC Unit Holder (a “Tax Benefit Schedule”). The Tax Benefit
Schedules provided by Corporate Taxpayer will become final as provided in
Section 2.2(a) and may be amended as provided in Section 2.2(b).
(b) Applicable Principles. The Realized Tax Benefit or Realized Tax Detriment
for each taxable year is intended to measure the decrease or increase in the
actual liability for Taxes of Corporate Taxpayer and its wholly-owned
Subsidiaries for such taxable year (or portion thereof) attributable to the
Basis Adjustments, the NOLs and the Imputed Interest, determined using a “with
and without” methodology. For the avoidance of doubt, the actual liability for
Taxes of Corporate Taxpayer and its wholly-owned Subsidiaries will take into
account any deduction of Imputed Interest.
Section 2.2 Procedure, Amendments.

-11-



--------------------------------------------------------------------------------



(a) Procedure. Every time Corporate Taxpayer delivers to an LLC Unit Holder an
applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.2(b), but excluding any Early Termination
Schedule or amended Early Termination Schedule, Corporate Taxpayer shall also
allow Mark Buller (or other Person designated by Mark Buller to be a successor
representative) (the “LLC Unit Holder Representative”) reasonable access, at the
cost of the LLC Unit Holder Representative, to the appropriate representatives,
as determined by Corporate Taxpayer, at Corporate Taxpayer and the Advisory Firm
that prepared the relevant Corporate Taxpayer Returns in connection with a
review of such Schedule. An applicable Schedule or amendment thereto shall
become final and binding on all parties thirty (30) calendar days from the first
date on which the Corporate Taxpayer sent the applicable LLC Unit Holder the
applicable Schedule or amendment thereto unless (i) the LLC Unit Holder
Representative within thirty (30) calendar days after the date Corporate
Taxpayer sent such Schedule or amendment thereto provides Corporate Taxpayer
with written notice of a material objection to such Schedule made in good faith
and setting forth in reasonable detail the LLC Unit Holder Representative’s
material objection along with a letter from an Advisory Firm supporting such
objection, if such objection relates to the application of Tax law (an
“Objection Notice”) or (ii) the applicable LLC Unit Holder provides a written
waiver of the right of the LLC Unit Holder Representative to provide any
Objection Notice with respect to such Schedule or amendment thereto within the
period described in clause (i), in which case such Schedule or amendment thereto
becomes binding on the date the waiver is received by Corporate Taxpayer. If the
parties are unable to resolve the issues raised in such Objection Notice within
thirty (30) calendar days after receipt by Corporate Taxpayer of the Objection
Notice, the parties shall employ the reconciliation procedures described in
Section 7.8 of this Agreement (the “Reconciliation Procedures”).
(b) Amended Schedule. The applicable Schedule for any taxable year may be
amended from time to time by Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct inaccuracies in the
Schedule identified after the date the Schedule was provided to the LLC Unit
Holder, (iii) to comply with an Expert’s determination under the Reconciliation
Procedures applicable to this Agreement or the Other Tax Receivable Agreements,
(iv) to reflect a change in the Realized Tax Benefit or Realized Tax Detriment
for such taxable year attributable to a carryback or carryforward of a loss or
other tax item to such taxable year, (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such taxable year attributable to an
amended Tax Return filed for such taxable year, or (vi) to take into account
payments made pursuant to this Agreement (any such Schedule, an “Amended
Schedule”).
Section 2.3 Consistency with Tax Returns. Notwithstanding anything to the
contrary herein, all calculations and determinations hereunder, including Basis
Adjustments, the Schedules, and the determination of the Realized Tax Benefit or
Realized Tax Detriment, shall be made in accordance with any elections,
methodologies or positions taken by Corporate Taxpayer on its Tax Returns.


ARTICLE III
TAX BENEFIT PAYMENTS
Section 3.1 Payments.
(a) Payments. Within five (5) Business Days after all the Tax Benefit Schedules
(as defined in each of the Tax Receivable Agreements) with respect to the
taxable year delivered (i) to each LLC Unit Holder entitled to receive a Tax
Benefit Schedule pursuant to this Agreement and (ii) to the parties to the Other
Tax Receivable Agreements become final in accordance with Article II of this
Agreement and Article II of each of the Other Tax Receivable Agreements,
respectively, Corporate Taxpayer shall pay to each Applicable LLC Unit Holder
for such taxable year a portion of the Tax Benefit Payment (if any) determined
pursuant to Section 3.1(b) in an amount equal to the portion of such Tax Benefit
Payment Attributable to such Applicable LLC Unit Holder. Each such payment shall
be made, at the sole discretion of Corporate Taxpayer, by wire or Automated
Clearing House transfer of immediately available funds to the bank account
previously designated by the Applicable LLC Unit Holder to Corporate Taxpayer or
as otherwise agreed by Corporate Taxpayer and the Applicable LLC Unit Holder.
(b) A “Tax Benefit Payment” for a taxable year means an aggregate amount, not
less than zero, to be paid by the Corporate Taxpayer pursuant to Section 3.1 of
this Agreement and Section 3.1 of each of the Other Tax

-12-



--------------------------------------------------------------------------------



Receivable Agreements (determined without regard to clause (B) of Section 3.1(a)
of each such agreement), equal to the sum of the Net Tax Benefit and the
Interest Amount. For the avoidance of doubt, for Tax purposes, the Interest
Amount shall not be treated as interest but instead shall be treated as
additional consideration for the acquisition of Units in Exchanges, unless
otherwise required by law, as reasonably determined by Corporate Taxpayer. The
“Net Tax Benefit” for a taxable year (or portion thereof) shall be an amount
equal to the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit
as of the end of such taxable year (or portion thereof) over the sum of (i) the
total amount of payments previously made under this Section 3.1 (excluding
payments of Interest Amounts) and (ii) the total amount of payments previously
made under Section 3.1 of each of the Other Tax Receivable Agreements
(determined without regard to clause (B) of Section 3.1(a) of each such
agreement and excluding payments attributable to Interest Amounts (as defined in
such agreement)); provided, for the avoidance of doubt, that an LLC Unit Holder
shall not be required to return any portion of any previously made Tax Benefit
Payment. The “Interest Amount” for a taxable year (or portion thereof) shall
equal the interest on the Net Tax Benefit with respect to such taxable year (or
portion thereof) calculated at the Agreed Rate compounded annually from the due
date (without extensions) for filing the U.S. federal income Tax Return of
Corporate Taxpayer for such taxable year until the Payment Date.
Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in a duplicative payment of any amount (including
interest) required under this Agreement. In addition, it is intended that the
provisions of this Agreement will not result in a duplicative payment of any
amount payable under the Other Tax Receivable Agreements. In no event shall
Corporate Taxpayer be required with respect to any taxable year to pay an
aggregate amount pursuant to this Article III and Article III of the Other Tax
Receivable Agreements in excess of the Tax Benefit Payment for such taxable
year. The provisions of this Agreement shall be construed in the appropriate
manner to ensure such intentions are realized.
ARTICLE IV
TERMINATION
Section 4.1 Early Termination, Change in Control and Breach of Agreement.
(a) Corporate Taxpayer may, with the consent of a majority of the disinterested
members of the Board terminate this Agreement with respect to all amounts
payable to all of the LLC Unit Holders (including, for the avoidance of doubt,
any transferee pursuant to Section 7.5(a)) at any time by paying to such Persons
an Early Termination Payment; provided, however, that this Agreement shall only
terminate with respect to any such Person upon the payment of such Early
Termination Payment to such Person, and provided, further, that Corporate
Taxpayer may withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid. Upon payment of an Early Termination Payment by Corporate Taxpayer to an
LLC Unit Holder, neither the LLC Unit Holder nor Corporate Taxpayer shall have
any further payment obligations under this Agreement, other than for any portion
of a Tax Benefit Payment (1) agreed to by Corporate Taxpayer and the LLC Unit
Holder as due and payable but unpaid as of the Early Termination Date, (2) that
is the subject of an Objection Notice, which will be payable in accordance with
resolution of the issues identified in such Objection Notice pursuant to this
Agreement, and (3) due for the taxable year ending with or including the Early
Termination Date (except to the extent that the amounts described in clauses
(1), (2) and (3) are included in the calculation of the Early Termination
Payment). If an Exchange occurs with respect to LLC Units with respect to which
Corporate Taxpayer has paid to the Applicable LLC Unit Holder an Early
Termination Payment, Corporate Taxpayer shall have no obligations under this
Agreement with respect to such Exchange.
(b) In the event that there occurs a Change in Control (and, in the case of a
Change in Control described in clause (i), (ii) or (iii) of such term,
contingent upon consummation of the transaction described in such clause) or
Corporate Taxpayer materially breaches any of its material obligations under
this Agreement, whether as a result of failure to make any payment when due,
failure to honor any other material obligation required hereunder or by
operation of law as a result of the rejection of this Agreement in a case
commenced under the Bankruptcy Code or otherwise, then all obligations hereunder
shall be accelerated, and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such Change in Control or
breach, as applicable, to each LLC Unit Holder and shall include (1) each Early
Termination Payment calculated as if an Early Termination Notice had

-13-



--------------------------------------------------------------------------------



been delivered on the date of such Change in Control or breach (and Corporate
Taxpayer shall provide each LLC Unit Holder with an Early Termination Schedule,
which shall become final in accordance with the procedures set forth in Section
4.2), (2) any portion of a Tax Benefit Payment agreed to by Corporate Taxpayer
and any LLC Unit Holder as due and payable but unpaid as of the date of such
Change in Control or breach, as applicable, (3) any portion of a Tax Benefit
Payment that is the subject of an Objection Notice, which will be payable in
accordance with resolution of the issues identified in such Objection Notice
pursuant to this Agreement, and (4) any portion of a Tax Benefit Payment due for
the taxable year ending with or including the date of such Change in Control or
breach, as applicable (except to the extent that the amounts described in
clauses (2), (3) and (4) are included in the calculation of the amount described
in clause (1)). Notwithstanding the foregoing, in the event that Corporate
Taxpayer materially breaches this Agreement, each LLC Unit Holder shall be
entitled to elect to receive the amounts set forth in clauses (1), (2), (3) and
(4) above or to seek specific performance of the terms hereof. The parties agree
that it will not be considered to be a material breach of a material obligation
under this Agreement to make a payment due pursuant to this Agreement within six
months of the date such payment is due. Notwithstanding anything in this
Agreement to the contrary, it shall not be a breach of this Agreement if
Corporate Taxpayer fails to make any Tax Benefit Payment (or portion thereof)
when due to the extent that the Board determines in good faith that Corporate
Taxpayer has insufficient funds (taking into account funds of its Subsidiaries
that are permitted to be distributed to Corporate Taxpayer pursuant to the terms
of any applicable credit agreements or other documents evidencing indebtedness,
but not taking into account funds of its Subsidiaries that are not permitted to
be distributed pursuant to the terms of such agreements or documents and not
taking into account funds reasonably reserved for reasonably expected
liabilities or expenses) to make such payment; provided that the interest
provisions of Section 5.2 shall apply to such late payment (unless the Board
determines in good faith that (x) Corporate Taxpayer does not have sufficient
cash to make such payment as a result of limitations imposed by credit
agreements or any other documents evidencing indebtedness to which Holdings LLC
or Norcraft Companies, LP is a party, guarantor or otherwise an obligor as of
the date of this Agreement (or within the one-year anniversary of the date of
this Agreement) (the “Initial Debt Documents”) or any other document evidencing
indebtedness to which Holdings LLC or Norcraft Companies, LP becomes a party,
guarantor or otherwise an obligor thereafter to the extent the terms of such
other documents are not materially more restrictive in respect of Corporate
Taxpayer’s ability to receive from its direct or indirect Subsidiaries funds
sufficient to make such payments compared to the terms of the Initial Debt
Documents (again, as determined by the Board in good faith), or (y) such
payments could (I) be set aside as fraudulent transfers or conveyances or
similar actions under fraudulent transfer laws or (II) could cause Corporate
Taxpayer to be undercapitalized, in which case Section 5.2 shall apply, but the
Default Rate shall be replaced by the Agreed Rate).
Section 4.2 Early Termination Notice. If Corporate Taxpayer chooses to exercise
its right of early termination under Section 4.1 above, Corporate Taxpayer shall
deliver to each LLC Unit Holder notice of such intention to exercise such right
(“Early Termination Notice”) and a schedule (the “Early Termination Schedule”)
specifying Corporate Taxpayer’s intention to exercise such right and showing in
reasonable detail the calculation of the Early Termination Payment for such LLC
Unit Holder. The Early Termination Schedule provided to an LLC Unit Holder shall
become final and binding on each party thirty (30) calendar days from the first
date on which the Corporate Taxpayer sent the LLC Unit Holder such Early
Termination Schedule unless (a) the LLC Unit Holder Representative within thirty
(30) calendar days after the date the Corporate Taxpayer sent such Schedule or
amendment thereto provides Corporate Taxpayer with an Objection Notice with
respect to such Early Termination Schedule or (b) the applicable LLC Unit Holder
provides a written waiver of the right of the LLC Unit Holder Representative to
provide any Objection Notice with respect to such Schedule or amendment thereto
within the period described in clause (a), in which case such Schedule or
amendment thereto becomes binding on the date the waiver is received by
Corporate Taxpayer. If Corporate Taxpayer and the LLC Unit Holder
Representative, for any reason, are unable to resolve the issues raised in such
Objection Notice within thirty (30) calendar days after receipt by Corporate
Taxpayer of the Objection Notice, Corporate Taxpayer and the LLC Unit Holder
Representative shall employ the Reconciliation Procedures. The date on which
every Early Termination Schedule under this Agreement becomes final in
accordance with this Section 4.2 shall be the “Early Termination Effective
Date”.
Section 4.3 Payment upon Early Termination.
(a) Within five (5) Business Days after the later of (i) the Early Termination
Effective Date and (ii) if Corporate Taxpayer is concurrently exercising early
termination rights under the Other Tax Receivable Agreements

-14-



--------------------------------------------------------------------------------



(or there is a Change in Control within the meaning of such Other Tax Receivable
Agreements), the Early Termination Effective Date pursuant to the Other Tax
Receivable Agreements, Corporate Taxpayer shall pay to each LLC Unit Holder an
amount equal to its Early Termination Payment. Such payment shall be made, at
the sole discretion of Corporate Taxpayer, by wire or Automated Clearing House
transfer of immediately available funds to a bank account or accounts designated
by the LLC Unit Holder or as otherwise agreed by Corporate Taxpayer and the LLC
Unit Holder. In the event that one or more (but not all) of the Tax Receivable
Agreements are terminated as of a given time, then the calculation of payments
pursuant to the Tax Receivable Agreements that were not terminated shall be made
as if no Tax Receivable Agreements were terminated. Notwithstanding the
foregoing, in the event of an acceleration of Corporate Taxpayer’s payment
obligations hereunder pursuant to a Change in Control described in clauses (i),
(ii) or (iii) of the definition of such term, Corporate Taxpayer’s payment
obligations pursuant to such Change in Control shall not be due and payable
prior to, and shall be contingent upon, the consummation of the transactions
described in such clauses.
(b) “Early Termination Payment” shall equal the net present value, discounted at
the Early Termination Rate as of the Early Termination Date, of the portion of
the Tax Benefit Payment that would be required to be paid by Corporate Taxpayer
to the applicable LLC Unit Holder under Section 3.1(a) of this Agreement
beginning from the Early Termination Date and assuming that the Valuation
Assumptions are applied.
ARTICLE V
SUBORDINATION AND LATE PAYMENTS
Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment (or portion thereof) or Early
Termination Payment required to be made by Corporate Taxpayer to an LLC Unit
Holder under this Agreement shall rank subordinate and junior in right of
payment to any principal, interest (including interest which accrues after the
commencement of any case or proceeding in bankruptcy, or the reorganization of
the Corporate Taxpayer or any Subsidiary thereof), fees, premiums, charges,
expenses, attorneys’ fees or other obligations in respect of indebtedness for
borrowed money of Corporate Taxpayer and its Subsidiaries (“Senior Obligations”)
and shall rank pari passu with all current or future unsecured obligations of
Corporate Taxpayer that are not Senior Obligations.
Section 5.2 Late Payments by Corporate Taxpayer. The amount of all or any
portion of any Tax Benefit Payment or Early Termination Payment not made to an
LLC Unit Holder when due under the terms of this Agreement shall be payable
together with any interest thereon, computed at the Default Rate (or the Agreed
Rate, to the extent expressly contemplated by this Agreement) and commencing
from the date on which such Tax Benefit Payment (or portion thereof) or Early
Termination Payment was due and payable.
ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION
Section 6.1 Participation in Corporate Taxpayer’s and Holdings LLC’s Tax
Matters. Except as otherwise provided herein or in the Reorganization Agreement
or LLC Agreement, Corporate Taxpayer shall have full responsibility for, and
sole discretion over, all Tax matters concerning Corporate Taxpayer, Holdings
LLC and their respective Subsidiaries, including the preparation, filing or
amending of any Tax Return and defending, contesting or settling any issue
pertaining to Taxes.
Section 6.2 Consistency. Corporate Taxpayer and each LLC Unit Holder agree to
report and cause to be reported for all purposes, including federal, state and
local Tax purposes, all Tax-related items (including the Basis Adjustments and
each portion of a Tax Benefit Payment and any Imputed Interest) in a manner
consistent with that specified by Corporate Taxpayer in any Schedule provided by
or on behalf of Corporate Taxpayer under this Agreement unless otherwise
required by law based on written advice of an Advisory Firm. Each LLC Unit
Holder that does intend to report inconsistent with that specified by Corporate
Taxpayer in any Schedule provided by or on behalf of Corporate Taxpayer under
this Agreement shall provide thirty (30) days advance written notice to the
Corporate Taxpayer.

-15-



--------------------------------------------------------------------------------



Section 6.3 Cooperation. Each LLC Unit Holder shall (a) furnish to Corporate
Taxpayer in a timely manner such information, documents and other materials as
Corporate Taxpayer may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return, complying with any Tax law, or contesting or defending
any audit, examination or controversy with any Taxing Authority or other
governmental authority, (b) make itself available to Corporate Taxpayer and its
representatives to provide explanations of documents and materials and such
other information as Corporate Taxpayer or its representatives may reasonably
request in connection with any of the matters described in clause (a) above, and
(c) reasonably cooperate in connection with any such matter, and Corporate
Taxpayer shall reimburse the LLC Unit Holder for any reasonable third-party
costs and expenses incurred pursuant to this Section 6.3.
ARTICLE VII
MISCELLANEOUS
Section 7.1 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
by electronic mail (delivery receipt requested) or by certified or registered
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be as
specified in a notice given in accordance with this Section 7.1). All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
If to Corporate Taxpayer, to:
Norcraft Companies, Inc.
3020 Denmark Avenue
Suite 100
Eagan, Minnesota 55121
Attention:
Facsimile:
E-mail:


with a copy (which shall not constitute notice to Corporate Taxpayer) to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036
Attention:    Carl Marcellino        
Daniel Evans
Facsimile:    646.728.1523
E-mail:    carl.marcellino@ropesgray.com        
daniel.evans@ropesgray.com


If to any LLC Unit Holder, to the address and other contact information set
forth in the records of Corporate Taxpayer from time to time.
Any party may change its address, fax number or e-mail by giving the other party
written notice of its new address or fax number in the manner set forth above.
Section 7.2 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument. A facsimile signature page (or
signature page in similar electronic form) hereto shall be treated by the
parties for all purposes as equivalent to a manually signed signature page.

-16-



--------------------------------------------------------------------------------



Section 7.3 Entire Agreement; Third Party Beneficiaries. This Agreement (along
with the Other Tax Receivable Agreements) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof. This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement; provided, however, that the parties hereto agree that the parties to
the Other Tax Receivable Agreements are expressly made third party beneficiaries
of the provisions of this Agreement.
Section 7.4 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
Section 7.5 Successors; Assignment; Amendments; Waivers.
(a) No LLC Unit Holder may assign this Agreement to any person without the prior
written consent of Corporate Taxpayer. If the Corporate Taxpayer gives prior
written consent to a transfer, the transfer shall be permitted only upon
execution and delivery by the transferee of a joinder to this Agreement, in form
and substance substantially similar to Exhibit A to this Agreement, in which the
transferee agrees to become an “LLC Unit Holder” for all purposes of this
Agreement. If an LLC Unit Holder transfers LLC Units to a Person other than
Corporate Taxpayer but does not assign to the transferee of such LLC Units such
LLC Unit Holder’s rights under this Agreement with respect to such transferred
LLC Units, such rights under this Agreement shall terminate.
(b) No provision of this Agreement may be amended unless such amendment is
approved in writing by Corporate Taxpayer and majority of LLC Unit Holders party
to the Agreement (measured by present value of payments due under this
Agreement, using the present value calculation and assumptions described under
Section 4.3(b) above). No provision of this Agreement may be waived unless such
waiver is in writing and signed by the party against whom the waiver is to be
effective.
(c) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, permitted assigns, heirs, executors, administrators
and legal representatives. Corporate Taxpayer shall require and cause any direct
or indirect successor (whether by purchase, merger, consolidation or otherwise)
to all or substantially all of the business or assets of Corporate Taxpayer, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that Corporate Taxpayer would be required
to perform if no such succession had taken place (except to the extent expressly
provided by this Agreement and provided that, for the avoidance of doubt, if a
Change in Control has occurred and an Early Termination Payment is required to
be made then the Corporate Taxpayer’s payment obligations shall be determined
taking into account the provisions of Article IV).
Section 7.6 [Intentionally Omitted]
Section 7.7 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by the laws of the state of Delaware. To the fullest extent
permitted by law, no suit, action or proceeding with respect to this Agreement
may be brought in any court or before any similar authority other than in the
Delaware Chancery Court, and the parties hereto hereby submit to the exclusive
jurisdiction of such courts for the purpose of such suit, proceeding or
judgment. To the fullest extent permitted by law, each party hereto irrevocably
waives any right it may have had to bring such an action in any other court,
domestic or foreign, or before any similar domestic or foreign authority. Each
of the parties hereto hereby irrevocably and unconditionally waives trial by
jury in any legal action or proceeding in relation to this Agreement and for any
counterclaim herein.
Section 7.8 Reconciliation. In the event that Corporate Taxpayer and the LLC
Unit Holder Representative are unable to resolve a disagreement with respect to
the matters governed by Articles II or IV within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for

-17-



--------------------------------------------------------------------------------



determination to a nationally recognized expert (the “Expert”) in the particular
area of disagreement mutually acceptable to such parties and the SKM Norcraft
Representative and the Trimaran Cabinet Representative to the extent the
Shareholders under the Other Tax Receivable Agreements could reasonably be
expected to be adversely affected by resolution of any issue in any Objection
Notice. The Expert shall be a partner or principal in a nationally recognized
accounting or law firm, and (unless Corporate Taxpayer and the LLC Unit Holder
Representative (and, as applicable, the SKM Norcraft Representative and the
Trimaran Cabinet Representative) agree otherwise), the Expert shall not, and the
firm that employs the Expert shall not, have any material relationship with
Corporate Taxpayer or such other parties or other actual or potential conflict
of interest. If the applicable parties are unable to agree on an Expert within
fifteen (15) calendar days of the end of the thirty (30) calendar-day period set
forth in Section 4.2, the Expert shall be appointed by the International Chamber
of Commerce Centre for Expertise. The Expert shall resolve any matter relating
to the Early Termination Schedule or an amendment thereto within thirty (30)
calendar days and shall resolve any matter relating to a Tax Benefit Schedule or
an amendment thereto within fifteen (15) calendar days or, in each case, as soon
thereafter as is reasonably practicable, in each case after the matter has been
submitted to the Expert for resolution. To the extent objections have been
substantially contemporaneously raised by the LLC Unit Holder Representative or
by the SKM Norcraft Representative or the Trimaran Cabinet Representative, all
such objections shall be resolved by a single Expert together. Notwithstanding
the preceding sentence, if the matter is not resolved before any payment that is
the subject of a disagreement would be due (in the absence of such
disagreement), the undisputed amount shall be paid on the date prescribed by
this Agreement, subject to adjustment upon resolution. For the avoidance of
doubt, this Section 7.8 shall not restrict the ability of Corporate Taxpayer or
its Affiliates to determine when or whether to file or amend any Tax Return. The
costs and expenses relating to the engagement of such Expert or amending any Tax
Return shall be borne equally by Corporate Taxpayer and the other parties
participating in the Reconciliation Dispute. Any dispute as to whether a dispute
is a Reconciliation Dispute within the meaning of this Section 7.8 shall be
decided by the Expert. The Expert shall finally determine any Reconciliation
Dispute and the determinations of the Expert pursuant to this Section 7.8 shall
be binding on Corporate Taxpayer and the other parties participating in the
Reconciliation Dispute and may be entered and enforced in any court having
jurisdiction.
Section 7.9 Withholding. Corporate Taxpayer shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement to a present or
former LLC Unit Holder such amounts as Corporate Taxpayer determines in good
faith it is required to deduct and withhold with respect to the making of such
payment under the Code or any provision of state, local or foreign tax law. To
the extent that amounts are so withheld and paid over to the appropriate Taxing
Authority by Corporate Taxpayer, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to such LLC Unit Holder.
Section 7.10 Admission of Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.
(a) If Corporate Taxpayer is or becomes a member of a combined, consolidated,
affiliated or unitary group that files a consolidated, combined or unitary
income tax return pursuant to Sections 1501 et seq. of the Code or any
corresponding provisions of state or local law, then: (i) the provisions of this
Agreement shall be applied with respect to the relevant group as a whole; and
(ii) Tax Benefit Payments, Net Tax Benefit, Cumulative Net Realized Tax Benefit,
Realized Tax Benefit, Realized Tax Detriment, Hypothetical Tax Benefit Amounts,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated (or combined or unitary, where
applicable) taxable income, gain, loss, deduction and attributes of the relevant
group as a whole. Corporate Taxpayer shall cause SKM Norcraft Corp. and Trimaran
Cabinet Corp. to join in filing a consolidated income tax return with Corporate
Taxpayer for U.S. federal income tax purposes (and also to join with Corporate
Taxpayer in filing any combined or unitary income tax returns allowable under
applicable state or local law) immediately following their contribution into
Corporate Taxpayer pursuant to the Reorganization Agreement, and shall cause SKM
Norcraft Corp. and Trimaran Cabinet Corp. to (and shall take such actions
reasonably available to ensure SKM Norcraft Corp. and Trimaran Cabinet Corp. are
able to) continue to so file for as long as SKM Norcraft Corp. and Trimaran
Cabinet Corp. are in existence, except as otherwise prohibited by applicable
law.
(b) If any entity that is or may be obligated to make a Tax Benefit Payment or
Early Termination Payment hereunder, or any entity any portion of the income of
which is included in the income of the Corporate Taxpayer’s consolidated,
combined, affiliated or unitary group, directly or indirectly transfers (as
determined for U.S. federal income tax purposes) one or more assets to a Person
classified as a corporation for U.S. income tax

-18-



--------------------------------------------------------------------------------



purposes with which such entity does not file a consolidated income tax return
pursuant to Section 1501 et seq. of the Code (or, for purposes of calculations
relating to state or local taxes, a consolidated, combined or unitary income tax
return under applicable state or local law), such entity, for purposes of
calculating the amount of any Tax Benefit Payment or Early Termination Payment
(e.g., calculating the gross income of the entity and determining the Realized
Tax Benefit of such entity) due hereunder, shall be treated as having disposed
of such asset in a fully taxable transaction on the date of such transfer. The
consideration deemed to be received by such entity shall be equal to the fair
market value of the transferred asset, increased by the amount of debt that
would increase the transferor’s “amount realized” for U.S. federal income tax
purposes in connection with such transfer, in the case of a contribution of an
encumbered asset (including an interest in an entity classified for U.S. federal
income tax purposes as a partnership which has debt outstanding).
(c) Except for transfers covered by Section 7.10(b) of this Agreement or that
constitute a Change in Control, if any of SKM Norcraft Corp., Trimaran Cabinet
Corp, or Corporate Taxpayer directly or indirectly transfers (as determined for
U.S. federal income tax purposes) LLC Units (including any transfer which
results in a liquidation of Holdings LLC for U.S. federal income tax purposes)
where such transfer would impact the amounts payable pursuant to any of the Tax
Receivable Agreements, the calculation of payments pursuant to the Tax
Receivable Agreements shall be made as if such transfer did not occur.
Section 7.11 Confidentiality. Each LLC Unit Holder and each of its assignees
acknowledge and agree that the information of Corporate Taxpayer is confidential
and, except in the course of performing any duties as necessary for Corporate
Taxpayer and its Affiliates, as required by law or legal process or to enforce
the terms of this Agreement, such person shall keep and retain in the strictest
confidence and not disclose to any Person any confidential matters, acquired
pursuant to this Agreement, of Corporate Taxpayer and its Affiliates and
successors, learned by the LLC Unit Holder heretofore or hereafter. This Section
7.11 shall not apply to (i) any information that has been made publicly
available by Corporate Taxpayer or any of its Affiliates, becomes public
knowledge (except as a result of an act of the LLC Unit Holder in violation of
this Agreement) or is generally known to the business community and (ii) the
disclosure of information to the extent necessary for the LLC Unit Holder to
prepare and file its Tax Returns, to respond to any inquiries regarding the same
from any Taxing Authority or to prosecute or defend any action, proceeding or
audit by any Taxing Authority with respect to such Tax Returns. Notwithstanding
anything to the contrary herein or in any other agreement, the LLC Unit Holders
and each of their assignees (and each employee, representative or other agent of
the LLC Unit Holders or their assignees, as applicable) may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
and any related tax strategies of or relating to Corporate Taxpayer and its
Affiliates, Holdings LLC and its Affiliates, the LLC Unit Holder or assignee,
and any of their transactions or agreements, and all materials of any kind
(including opinions or other tax analyses) that are provided to the LLC Unit
Holder or assignee relating to such tax treatment and tax structure and any
related tax strategies.
If the LLC Unit Holder or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.11, Corporate Taxpayer and
its Affiliates shall have the right and remedy to have the provisions of this
Section 7.11 specifically enforced by injunctive relief or otherwise by any
court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to Corporate Taxpayer or its Affiliates
and the accounts and funds managed by Corporate Taxpayer and that money damages
alone shall not provide an adequate remedy to such Persons. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.
Section 7.12 Change in Law. Notwithstanding anything herein to the contrary, if,
in connection with an actual or proposed change in law, an LLC Unit Holder
reasonably believes that the existence of this Agreement could cause income
(other than income arising from receipt of a payment under this Agreement)
recognized by such LLC Unit Holder (or direct or indirect equity holders in such
LLC Unit Holder) upon the IPO, Reorganization or any Exchange to be treated as
ordinary income rather than capital gain (or otherwise taxed at ordinary income
rates) for U.S. federal income tax purposes or would have other material adverse
tax consequences to the LLC Unit Holder or any direct or indirect owner of the
LLC Unit Holder, then at the election of the LLC Unit Holder and to the extent
specified by the LLC Unit Holder, this Agreement shall cease to have further
effect with respect to such LLC Unit Holder and shall for clarity not apply to
an Exchange by such LLC Unit Holder occurring after a date specified by

-19-



--------------------------------------------------------------------------------



the LLC Unit Holder.
Section 7.13 Independent Nature of LLC Unit Holders’ Rights and Obligations. The
rights and obligations of each LLC Unit Holder hereunder are independent of the
rights and obligations of any other LLC Unit Holder hereunder. No LLC Unit
Holder shall be responsible in any way for the performance of the obligations of
any other LLC Unit Holder hereunder, nor shall any LLC Unit Holder have the
right to enforce the rights or obligations of any other LLC Unit Holder
hereunder. The obligations of each LLC Unit Holder hereunder are solely for the
benefit of, and shall be enforceable solely by, Corporate Taxpayer. The decision
of each LLC Unit Holder to enter into this Agreement has been made by such LLC
Unit Holder independently of any other LLC Unit Holder. Nothing contained herein
or in any other agreement or document delivered at any closing (other than the
Partnership Agreement and any joinder thereto), and no action taken by any LLC
Unit Holder pursuant hereto or thereto, shall be deemed to constitute the LLC
Unit Holders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the LLC Unit Holders are in any way
acting in concert or as a group with respect to such rights or obligations or
the transactions contemplated hereby, and Corporate Taxpayer acknowledges that
the LLC Unit Holders are not acting in concert or as a group and will not assert
any such claim with respect to such rights or obligations or the transactions
contemplated hereby.



-20-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Corporate Taxpayer and each LLC Unit Holder have duly
executed this Agreement as of the date first written above.
NORCRAFT COMPANIES, INC.
 
 
By:
 
/s/ Mark Buller
 
 
Name: Mark Buller
 
 
Title: Chief Executive Officer


[Signature Page to Tax Receivables Agreement (Exchanges)]

--------------------------------------------------------------------------------



LLC UNIT HOLDERS:
/s/ Mark Buller
Mark Buller

/s/ Herb Buller
Herb Buller

/s/ Erna Buller
Erna Buller

/s/ Philip Buller
Philip Buller

/s/ David Buller
David Buller

/s/ James Buller
James Buller


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



LLC UNIT HOLDERS:
/s/ Albert Loewen
Albert Loewen

/s/ Cathie Austen
Cathie Austen

/s/ Chris Reynolds
Chris Reynolds

/s/ Clement Michaud
Clement Michaud

/s/ Clyde Clement
Clyde Clement

/s/ Daren Drewlo
Daren Drewlo

/s/ David Wylie
David Wylie

/s/ Doug Broberg
Doug Broberg

/s/ Eric Tanquist
Eric Tanquist

/s/ Grant Fisher
Grant Fisher


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



/s/ Jack Laninga
Jack Laninga

/s/ Jason Flagstad
Jason Flagstad

/s/ John Coady
John Coady

/s/ John Loucks
John Loucks

/s/ John Sweeden
John Swedeen

/s/ Justin Wanninger
Justin Wanninger

/s/ Kevin Andersen
Kevin Andersen

/s/ Kurt Wanninger
Kurt Wanninger

/s/ Larry Pingston
Larry Pingston

/s/ Leigh Ginter
Leigh Ginter


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------





/s/ Mark Clements
Mark Clements

/s/ Mark Pyle
Mark Pyle

/s/ Monte Young
Monte Young

/s/ Norman Krogh
Norman Krogh

/s/ Paul Maassen
Paul Maassen

/s/ Robert Kerr
Robert Kerr

/s/ Rodney Brewer
Rodnes Brewer

/s/ Ron Carr
Ron Carr

/s/ Tim Jordan
Tim Jordan


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



/s/ Wayne Steinhauer
Wayne Steinhauer

/s/ William Darragh
William Darragh


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



/s/ Simon Solomon
Simon Solomon


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



Andrew Quacinella, IRA:
 
/s/ Andrew Quacinella
Andrew Quacinella

/s/ Equity Trust Company
Equity Trust Company

Anthony Zellars, IRA:
 
/s/ Anthony Zellars
Anthony Zellars

/s/ Equity Trust Company
Equity Trust Company

Brian Robinson, IRA:
 
/s/ Brian Robinson
Brian Robinson

/s/ Equity Trust Company
Equity Trust Company

Chuck Schleifer, IRA:
 
/s/ Chuck Schleifer
Chuck Schleifer

/s/ Equity Trust Company
Equity Trust Company




[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



David Littlefield, IRA:
 
/s/ David Littlefield
David Littlefield

/s/ Equity Trust Company
Equity Trust Company

Eric Tanquist, IRA:
 
/s/ Eric Tanquist
Eric Tanquist

/s/ Equity Trust Company
Equity Trust Company

James A. Mullen, IRA:
 
/s/ James A. Mullen
James A. Mullen

/s/ Equity Trust Company
Equity Trust Company

Jeff Lukes, IRA:
 
/s/ Jeff Lukes
Jeff Lukes

/s/ Equity Trust Company
Equity Trust Company




[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



    
Jerry Riley, IRA:
 
/s/ Jerry Riley
Jerry Riley

/s/ Equity Trust Company
Equity Trust Company

John Loucks, IRA:
 
/s/ John Loucks
John Loucks

/s/ Equity Trust Company
Equity Trust Company

John Swedeen, IRA:
 
/s/ John Swedeen
John Swedeen

/s/ Equity Trust Company
Equity Trust Company

Kevin Andersen, IRA:
 
/s/ Kevin Andersen
Kevin Andersen

/s/ Equity Trust Company
Equity Trust Company


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



Kurt Wanninger IRA:
 
/s/ Kurt Wanninger
Kurt Wanninger

/s/ Equity Trust Company
Equity Trust Company

Larry Pingston, IRA:
 
/s/ Larry Pingston
Larry Pingston

/s/ Equity Trust Company
Equity Trust Company

Monte Young, IRA:
 
/s/ Monte Young
Monte Young

/s/ Equity Trust Company
Equity Trust Company

Norman Krogh, IRA:
 
/s/ Norman Krogh
Norman Krogh

/s/ Equity Trust Company
Equity Trust Company


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



Paul Maassen, IRA:
 
/s/ Paul Maassen
Paul Maassen

/s/ Equity Trust Company
Equity Trust Company

Pete Bendix, IRA:
 
/s/ Pete Bendix
Pete Bendix

/s/ Equity Trust Company
Equity Trust Company

Raymond E. Waite, IRA:
 
/s/ Raymond E. Waite
Raymond E. Waite

/s/ Equity Trust Company
Equity Trust Company

Reggie Graham, IRA:
 
/s/ Reggie Graham
Reggie Graham

/s/ Equity Trust Company
Equity Trust Company


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



Robert Kerr IRA:
 
/s/ Robert Kerr
Robert Kerr

/s/ Equity Trust Company
Equity Trust Company

Rodney Brewer, IRA:
 
/s/ Rodney Brewer
Rodney Brewer

/s/ Equity Trust Company
Equity Trust Company

Rodney Heibult, IRA:
 
/s/ Rodney Heibult
Rodney Heibult

/s/ Equity Trust Company
Equity Trust Company

Ron Carr, IRA:
 
/s/ Ron Carr
Ron Carr

/s/ Equity Trust Company
Equity Trust Company


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------



Ronald J. Adams, IRA:
 
/s/ Ronald J. Adams
Ronald J. Adams

/s/ Equity Trust Company
Equity Trust Company

Simon Solomon, IRA:
 
/s/ Simon Solomon
Simon Solomon

/s/ Equity Trust Company
Equity Trust Company

Steve Woolard, IRA:
 
/s/ Steve Woolard
Steve Woolard

/s/ Equity Trust Company
Equity Trust Company

Carl Bohn Family Tust
 
By: /s/ Carl F. Bohn Jr.
Name: Carl F. Bohn Jr.
Title: Co-Trustee


[Signature Page to Tax Receivable Agreement (Exchanges)]



--------------------------------------------------------------------------------






[Signature Page to Tax Receivable Agreement (Exchanges)]

